Determination of respondent State Commissioner of Social Services, dated June 5, 1974, affirming determination of the New York City Department of Social Services, unanimously annulled, on the law, and the proceeding remanded for rehearing, without costs and without disbursements. The determination, to reduce the petitioner’s public assistance was based upon the report of a handwriting expert that was accepted as evidence, over the petitioner’s objection, without the expert appearing for direct testimony or cross examination. This court has persistently condemned this practice (Boyd v Wyman, 39 AD2d 874; Matter of White v Lavine, 41 AD2d 723; Matter of Morales v Lavine, 41 AD2d 627). In view of our decision, we deem it unnecessary to discuss the other points raised by the petition. Concur — Markewich, J. P., Kupferman, Lupiano, Lane and Lynch, JJ.